724 S.E.2d 927 (2012)
APPLEWOOD PROPERTIES, LLC, et al
v.
NEW SOUTH PROPERTIES, LLC, et al.
No. 161A12-1.
Supreme Court of North Carolina.
May 11, 2012.
Raboteau T. Wilder, Jr., Charlotte, for Applewood Properties, LLC, et al.
Michael G. Gibson, Charlotte, for Hunter Construction Group, Inc.
William E. Moore, Jr., Gastonia, for Hunter Construction Group, Inc.
Ned A. Stiles, Charlotte, for New South Properties, LLC, et al.
M. Heath Gilbert, Jr., Charlotte, for Urban Design Partners.
John F. Maddrey, Solicitor General, for State of N.C., ex rel. Dee Freeman, Sec, NC Dept. of Environment and Natural Resources, Division of Land Resources.
The following order has been entered on the motion filed on the 10th of May 2012 by State of NC, ex rel. Dee Freeman, Secretary, NC Department of (Government and Natural Resources Division of Land Resources for leave to file Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 11th of May 2012."
Unless already submitted, the Amicus Brief shall be submitted to the court within the times allowed and in the manner provided by Appellate Rule 28(1).